Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 28, 2018

The Court of Appeals hereby passes the following order:

A18D0296. ANTONIO D. JONES SR. v. THE STATE.

      On January 26, 2018, we granted Antonio D. Jones, Sr.’s application for

discretionary appeal from the trial court’s order denying his “Motion for an Out of

Time Appeal.” Our order required Jones to file a notice of appeal in the trial court

within ten days of its entry. See OCGA § 5-6-35 (g). On February 12, 2018, Jones

filed a “Notice of Written Objection” asking this Court to vacate its order. Jones

argues that he was unable to comply with our order because it was not sent until four

days after it was entered. As an exhibit, Jones attached a copy of the envelope that

included the January 26, 2018 order which shows that the envelope was stamped with

postage on January 30, 2018 (four days after this Court entered the order).

      Accordingly, this Court VACATES its January 26, 2018 order and RE-

ENTERS that order GRANTING Jones’s application for discretionary appeal under

OCGA § 5-6-35 (j). See generally Western Electric Co. v. Capes, 164 Ga. App. 353,

354 (1) (296 SE2d 381) (1982) (denying appellee’s motion to dismiss appeal where

Court vacated and re-entered an order granting an application for interlocutory appeal

because clerk of court sent the original order to wrong address and notice of appeal
was filed within ten days of the re-entered order). He shall have ten days from the

date of this order to file a notice of appeal with the trial court. If, however, he has

already filed a notice of appeal, he need not file a second notice.

      The clerk of the trial court is DIRECTED to include a copy of this order in the

record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/28/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.